DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed July 19, 2021 has been entered.

Election/Restrictions
Applicant's election with traverse of Group II:  Claims 12-21, drawn to a dual phase steel sheet in the reply filed on July 19, 2021 is acknowledged.  The traversal is on the ground(s) that, the International Searching Authority, using the same criteria as 37 C.F.R. § 1.475 and being aware of Soshiroda (US20050155673) conducting a search on the corresponding set of claims, found unity of invention to be present in international stage of the international application. This is not found persuasive because the findings of the International Searching Authority are not binding in prosecution of U.S. national stage applications before the examiner. 37 C.F.R. 1.499 states that if the examiner finds that a national stage application lacks unity of invention under §1.475, the examiner may in an Office action require the applicant in the response to that action to elect the invention to which the claims shall be restricted. Such requirement may be made before any action on the merits but may be made at any time before the final action at the discretion of the examiner (emphasis added). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art (37 CFR 1.475(a)). 
.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 19, 2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
In Figure 2: TIT-, HT, and TCT. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
From the placement on Figure 2, TIT appears to refer to “TINT” and TCT appears to refer to the “cooling temperature”, both quantities frequently discussed throughout the specification. It is not clear to what “HT” in Figure 2 refers.

Claim Interpretation
The specification does not provide explicit clarification on the range of specific activity encompassed by approximate language; therefore, the word “about” will be interpreted as encompassing ±10% of the recited numerical value, and the limitation “about 40%” in claim 19 will therefore be interpreted as encompassing a range of: 36-44%.
Though the claims identify the claimed steel sheet as a “dual phase steel sheet”, the number of microstructure phases of the example steel sheet in the specification and in claim 20 is three (ferrite, martensite, bainite); therefore, the limitation “dual phase steel sheet” will be interpreted to require “at least two phases”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear from the specification, to what the claimed “hole expansion” recited in claim 19 refers. Considering all samples in Table 3 were taken from the same strip, and therefore have the same composition and microstructure, and that hole expansions within the claimed range of about 40% report some degree of cracking in Table 3, it would appear that the claimed hole expansion property is the maximum degree which a punched hole can be expanded before exhibiting some degree of cracking, but the reported results “too large crack” and “single small crack” are subjective determinations of the person performing the hole expansion based on an undisclosed threshold. The present disclosure lacks the information sufficient to establish objective bounds on the claimed hole expansion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-16, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo Metal (JP931534A) cited in the IDS dated December 19, 2018.
Regarding claim 12, Sumitomo Metal discloses a dual phase steel sheet ([0006], [0022], [0024], “in order to obtain a two-phase mixed structure” [0025]). Elements of the chemical composition in wt% disclosed by Sumitomo Metal is compared with the presently claimed chemical composition in wt% in the table below.
Element
Sumitomo Metal
Present claim 12
C
0.03-0.08 [0024]
0.03-0.12
Mn
1.0 to 2.0 [0028]
0.8-1.5
Si
0.30 or less [0025]
< 0.1
Cr
0.6 or less [0039]
0.3-0.7
S
Upper limit of 0.02 [0046]
0,008 maximum
P
0.010 to 0.030 [0029]
0.025 maximum
Al
0.10 or less [0045]
0.01 to 0.1
N
0.0040 or less [0038]
0.007 maximum
Nb
0.01 to 0.06 [0035]
0.005-0.035
V
0.06 or less [0041]
0.06 maximum
Fe and inevitable impurities
Balance [0022]
remainder


The chemical composition of the steel sheet disclosed by Sumitomo Metal overlaps the chemical composition of the claimed steel sheet. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 13, Examples 1-2, 5-8, and 10-15  in Table 3, each have a yield stress within the range 350-500 MPa (1 N/mm2 = 1 MPa); therefore, the ranges of yield stresses of the steel sheets disclosed by Sumitomo Metal would be expected to overlap the claimed yield stresses.
Regarding claim 14, Sumitomo Metal discloses the steels have a tensile strength of 540 N/mm2 or more (1 N/mm2 = 1 MPa), which overlaps the claimed range of a tensile strength with a minimum of 600 MPa. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).	Examples 1-6, 8-13, and 15 in Table 3 of Sumitomo Metal have tensile strengths greater than 600 MPa (Table 3).
Regarding claim 15, Sumitomo Metal is silent on the uniform elongation but Sumitomo Metal does disclose that dual phase steels have both high uniform and total (fracture) elongation [0006]. Sumitomo Metal measure the total elongation [0016], and Examples 1-15 have total elongation from 24.3% to 35.3% (Table 3). Uniform elongation is a material property that is inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Considering Sumitomo Metal discloses that dual phase steels have high uniform elongation [0006], and the mechanical properties, including total elongation of the steel sheet disclosed by Sumitomo Metal (Table 3) are within the mechanical properties of the steel of the present disclosure, the uniform elongation of the steels disclosed by Sumitomo Metal would be expected to meet the claimed uniform elongation.
Regarding claim 16, Sumitomo Metal measure the total elongation [0016], and Examples 1-15 have total elongation from 24.3% to 35.3% (Table 3); therefore, the ranges of total elongations of the steel sheets disclosed by Sumitomo Metal would be expected to meet the claimed elongation.
Regarding claim 18, every inventive example of Sumitomo Metal calculates a ratio of yield strength to tensile strength between 60% and 80% (Examples 1-15, Table 3).
Regarding claim 21, Sumitomo Metal is silent on the grain size. Sumitomo Metal discloses that the cooling rate from hot rolling is 30°C/s or higher [0022], and that the material includes ferrite [0022], [0025], and notes that Nb addition strengthens the ferrite phase [0035]. The ferrite grain size is a material property of a ferrite-containing material that is inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). The present disclosure indicates that the amount of Nb (page 5 last paragraph) and states “[t]he cooling rate should be higher than 4(C/s to prevent formation of pearlite. Any pearlite, or degenerate pearlite if formed leads to deterioration of both, tensile strength as well as stretch flangeability. High cooling rate also results in lowering the ferrite start temperature which leads to refinement of the ferrite grain size. It also prevents the growth of the ferrite. By increasing the cooling rate and controlling rolling schedule, the desired grain size of 2-6 µm can be achieved” (page 7 last paragraph). Given the cooling rate disclosed by Sumitomo Metal [0022], the chemical composition disclosed by Sumitomo Metal [0022-46], and the mechanical properties disclosed by Sumitomo Metal (Table 3), the ferrite grain size of the steel disclosed by Sumitomo Metal would be expected to meet the ferrite grain size limitation of claim 21.

Claim 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teracher (US5817196).
Regarding claim 12, Teracher discloses a steel sheet (column 1 lines 7-12). Elements of the chemical composition in wt% disclosed by Teracher is compared with the presently claimed chemical composition in wt% in the table below.
Element
Teracher (column 2 lines 20-35)
Present claim 12
C
                                            
                                                ≦
                                                0.12
                                            
                                        
0.03-0.12
Mn
0.5 to 1.5
0.8-1.5
Si
0 to 0.3
< 0.1
Cr
0 to 1
0.3-0.7
S
0 to 0.05
0,008 maximum
P
0 to 0.1
0.025 maximum
Al
0.01 to 0.1
0.01 to 0.1
N
0.0048-0.0059 (Table 1)
0.007 maximum
Nb
0.01 to 0.1
0.005-0.035
V
—
0.06 maximum


A balance of iron is implied by the disclosure that the material is a steel sheet (column 2 line 21). Further, Teracher discloses that the microstructure is at least 75% ferrite (column 2 lines 34-36) which is by definition an iron phase. The composition disclosed by Teracher overlaps the claimed composition. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Note a lack of vanadium meets the claimed limitation of 0.06% maximum.
Teracher discloses a microstructure of at least 75% ferrite, at least 10% martensite and optionally bainite or austenite (column 2 lines 33-40). The microstructure disclosed by Teracher therefore encompasses both the interpretation of dual phase given above and an interpretation of a microstructure limited to only two phases.
Regarding claims 13-14, and 16-18 Teracher discloses yield stress between about 439-550 MPa (Table 2, claim 1); minimum tensile strength of 650-750 MPa (column 6 lines 9-12, Table 2, claim 1); total elongation of at least 15% (column 6 lines 13-14, claim 1), strain hardening exponent (work-hardening coefficient) of at least 0.13 (column 6 lines 11-14, Table 2, claim 1), and a ratio of yield strength to tensile strength of less than 0.8 (less than 80% column 6 lines 11-12, table 2, claim 1). The properties disclosed by Teracher either encompass, overlap, or lie within the ranges claimed in claims 13-14, and 16-18. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 20, Teracher discloses a microstructure of at least 75% ferrite, at least 10% martensite and optionally bainite or austenite (column 2 lines 33-40), and an example comprises 85% ferrite with a remainder of martensite (column 7 lines 10-17). The microstructure ranges disclosed by Teracher narrowly encompass the claimed range, and the example falls within the claimed range. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).	
Regarding claims 15 and 19, Teracher is silent on the uniform elongation and hole expansion ratio. Uniform elongation and hole expansion are material properties that are inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Given the chemical composition disclosed by Teracher (column 20 lines 20-25), the microstructure disclosed by Teracher (column 2 lines 33-40) and the mechanical properties disclosed by Teracher (column 6 lines 10-15, Table 2, claim 1), the uniform elongation and hole expansion ratio of the steel disclosed by Teracher would be expected to meet the uniform elongation and hole expansion ratio limitations of claims 15 and 19.
Regarding claims 21, Teracher is silent on the grain size. Teracher discloses that in one embodiment, immediately following hot rolling, the steel is first cooled at a rate from 20                        
                            °
                        
                    C/s to 15                        
                            0
                            °
                        
                    C/s, then from 2                        
                            °
                        
                    C/s to 15                        
                            0
                            °
                        
                    C/s, then 20                        
                            °
                        
                    C/s to 15                        
                            0
                            °
                        
                    C/s, and that this embodiment results in smaller ferrite grain sizes (column 5 lines 23-65). The ferrite grain size is a material property of a ferrite-containing material that is inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). The present disclosure states “[t]he cooling rate should be higher than 4(C/s to prevent formation of pearlite. Any pearlite, or degenerate pearlite if formed leads to deterioration of both, tensile strength as well as stretch flangeability. High cooling rate also results in lowering the ferrite start temperature which leads to refinement of the ferrite grain size. It also prevents the growth of the ferrite. By increasing the cooling rate and controlling rolling schedule, the desired grain size of 2-6 µm can be achieved” (page 7 last paragraph). Given the cooling rate disclosed by Teracher (column 5 lines 23-65).  the chemical composition disclosed by Teracher (column 2 lines 20-35 ), the microstructure disclosed by Teracher (column 2 lines 33-40) and the mechanical properties disclosed by Teracher (column 6 lines 10-15, Table 2, claim 1), the grain size of the steel disclosed by Teracher would be expected to meet the grain size limitation of claim 21.

Claims 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo Metal (JP931534A) as applied to claim 12 above, and further in view of AN (US20170260602).
Regarding claim 20, Sumitomo Metal discloses that the steels contain ferrite and martensite [0006], [0025], [0028], but Sumitomo Metal does not disclose the phase proportions.
AN teaches a steel sheet with a chemical composition substantially similar to that of Sumitomo Metal (AN [0015], Sumitomo Metal [0022-46]). AN teaches a microstructure of fraction, ferrite (F) of 80% or more, martensite (M) of 20% or less (excluding 0%), and bainite (B) of 5% or less [0015], [0077]. AN teaches that the proportion of bainite is low, and suggests the steel only contains ferrite, martensite and ferrite [0077-78]. AN teaches that the microstructure allows for favorable elongation and tensile strength while maintaining a low yield ratio [0077-79], [0085].
Both Sumitomo Metal and AN teach steel sheets with similar compositions with both ferrite and martensite. Sumitomo Metal teaches that the steel sheet should have a low yield ratio [0025] and excellent mechanical properties including tensile strength an elongation [0065].
The steel sheets disclosed by Sumitomo Metal must have some microstructure. It would have been obvious for one of ordinary skill in the art to form the steel sheet of Sumitomo Metal such that it had the microstructure of AN. AN teaches that such a microstructure is responsible for the properties [0077-79], [0085] which meet the objectives of the steel sheet of Sumitomo Metal [0025], [0065]. Such a microstructure overlaps the microstructure recited in present claim 20. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claims 17 and 19, Sumitomo Metal teaches modifying parameters to control hole expansion [0019-20], and AN teaches compositions and microstructures affecting hardening [0085], but Sumitomo Metal does not disclose a cracking threshold for determining the hole expansion and AN is silent on the resulting strain hardening exponent. Hole expansion and strain hardening exponents are material properties that are inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a prima facie case of obviousness has been established. See MPEP.2112.01(I).  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer See MPEP2112(I). Given the chemical composition disclosed by Sumitomo Metal [0022-46], the microstructure of Sumitomo Metal in view of AN as applied above, and the separate properties which both Sumitomo Metal and AN teach, the steel sheet of Sumitomo Metal in view of An as applied to claim 20 would be expected to meet the claimed limitations on Strain hardening exponent and hole expansion.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160060722 discloses a steel sheet with an overlapping composition and microstructure [0033].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737            		/DUANE SMITH/                                                                                   Supervisory Patent Examiner, Art Unit 1737